Citation Nr: 0840925	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  02-14 906A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a higher initial rating for peripheral 
vascular disease of the left lower extremity, currently 
evaluated as 20 percent disabling.

2.  Entitlement to a higher initial rating for peripheral 
vascular disease of the right lower extremity, currently 
evaluated as 20 percent disabling.

3.  Entitlement to a higher initial rating for peripheral 
neuropathy of the left lower extremity, currently evaluated 
as 10 percent disabling.

4.  Entitlement to a higher initial rating for peripheral 
neuropathy of the right lower extremity, currently evaluated 
as 10 percent disabling.

5.  Entitlement to a higher initial rating for diabetes 
mellitus with diabetic retinopathy, currently evaluated as 20 
percent disabling prior to May 10, 2004 and 60 percent 
disabling beginning May 10, 2004.

6.  Entitlement to an effective date earlier than May 8, 2001 
for the award of service connection for peripheral vascular 
disease of the left lower extremity.

7.  Entitlement to an effective date earlier than May 8, 2001 
for the award of service connection for peripheral vascular 
disease of the right lower extremity.

8.  Entitlement to an effective date earlier than May 8, 2001 
for the award of service connection for peripheral neuropathy 
of the left lower extremity.

9.  Entitlement to an effective date earlier than May 8, 2001 
for the award of service connection for peripheral neuropathy 
of the right lower extremity.

10.  Entitlement to an effective date earlier than May 8, 
2001 for the award of service connection for diabetes 
mellitus with diabetic retinopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In a May 2004 decision, the Board remanded the case for 
further evidentiary development in several issues.  On 
remand, in a January 2008 rating decision, the RO granted 
service connection for impotence and entitlement to special 
monthly compensation based on loss of use of a creative 
organ.  Hence, there remain no allegations of errors of fact 
or law for appellate consideration with respect to this 
issue.  As for the other issues, the case has now been 
returned to the Board for further appellate action.  

In the September 2008 Informal Hearing Presentation, the 
veteran's representative appears to raise the issue of the 
veteran's entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  This matter is REFERRED to the RO for 
appropriate action. 


FINDINGS OF FACT

1.  During the entire appeal period, the veteran's peripheral 
vascular disease of the lower extremities is absent 
claudication on walking and only manifests abnormal pulses 
with pain on walking as well as weakness and fatigability. 

2.  During the entire appeal period, the veteran's peripheral 
neuropathy of the lower extremities is manifested by sensory 
and motor deficits that more nearly approximate mild 
incomplete paralysis of the sciatic nerve.

3.  For the period prior to May 10, 2004, the veteran's 
diabetes mellitus did not necessitate regulation of his 
activities and had not resulted in episodes of ketoacidosis 
or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider.

4.  For the period beginning May 10, 2004, the veteran's 
diabetes has not necessitated regulation of his activities 
and has not resulted in episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider.

5.  During the entire appeal period, the veteran's diabetic 
retinopathy manifested no worse than 20/40 corrected visual 
acuity in each eye.  

6.  VA regulations provide May 8, 2001 as the effective date 
for liberalizing legislation adding Type II diabetes mellitus 
to the list of disabilities for which service connection 
could be presumptively granted based on exposure to 
herbicides in the Republic of Vietnam. 

7.  The veteran's original application for compensation 
benefits for diabetes was filed on January 9, 2002, within 
one year following the change in the presumptive provisions 
pertaining to herbicide exposure.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
peripheral vascular disease of the left lower extremity have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1-4.14, 4.119, Diagnostic Code 7114 (2008).

2.  The criteria for a rating in excess of 20 percent for 
peripheral vascular disease of the right lower extremity have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1-4.14, 4.119, Diagnostic Code 7114 (2008).

3.  The criteria for a rating in excess of 10 percent for 
peripheral neuropathy of the left lower extremity have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-
4.14, 4.119, Diagnostic Code 8520 (2008).

4.  The criteria for a rating in excess of 10 percent for 
peripheral neuropathy of the right lower extremity have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-
4.14, 4.119, Diagnostic Code 8520 (2008).

5.  The criteria for a rating in excess of 20 percent prior 
to May 10, 2004, and 60 percent beginning May 10, 2004 for 
diabetes mellitus with diabetic retinopathy have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 
4.119, Diagnostic Codes 7913, 6079 (2008).

6.  The criteria for an effective date earlier than May 8, 
2001 for the award of service connection for peripheral 
vascular disease of the left lower extremity have not been 
met.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. §§ 
3.151, 3.155 (2008).  

7.  The criteria for an effective date earlier than May 8, 
2001 for the award of service connection for peripheral 
vascular disease of the right lower extremity have not been 
met.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. §§ 
3.151, 3.155 (2008).  

8.  The criteria for an effective date earlier than May 8, 
2001 for the award of service connection for peripheral 
neuropathy of the left lower extremity have not been met.  38 
U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155 
(2008).  

9.  The criteria for an effective date earlier than May 8, 
2001 for the award of service connection for peripheral 
neuropathy of the right lower extremity have not been met.  
38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.151, 
3.155 (2008).  

10.  The criteria for an effective date earlier than May 8, 
2001 for the award of service connection for diabetes 
mellitus with diabetic retinopathy have not been met.  38 
U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders, supra.

In this case, in a January 2002 letter, issued prior to the 
decision on appeal, and in May 2004 and December 2007 
letters, the RO and the Appeals Management Center (AMC) 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate the claims, as well as 
what information and evidence must be submitted by the 
veteran and the types of evidence that will be obtained by 
VA.  

Moreover, the veteran is challenging the initial evaluations 
and effective dates assigned following the grant of service 
connection for diabetes and secondary complications 
consisting of peripheral vascular disease and peripheral 
neuropathy.  In Dingess, the Court held that in cases in 
which service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Dingess, 
19 Vet. App. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 
(2008) (where a party appeals from an original assignment of 
a disability rating, the claim is classified as an original 
claim, rather than as one for an increased rating); see also 
Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also 
Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that 
initial appeals of a disability rating for a service-
connected disability fall under the category of "original 
claims").  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records, post-service treatment 
records, VA examination reports, and lay statements.  

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process, identifying relevant 
medical evidence and describing the impact his disabilities 
had on his functioning in several statements.  Thus, he has 
been provided with a meaningful opportunity to participate in 
the claims process and has done so.  Any error in the 
sequence of events or content of the notice is not shown to 
have any effect on the case or to cause injury to the 
veteran.  Therefore, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).


Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

I.	Higher Initial Rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  38 
U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  Disabilities 
must be reviewed in relation to their history.  38 C.F.R. § 
4.1 (2008).  Other applicable, general policy considerations 
are:  interpreting reports of examination in light of the 
whole recorded history, reconciling the various reports into 
a consistent picture so that the current rating may 
accurately reflect the elements of disability, 38 C.F.R. § 
4.2 (2008); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. § 
4.3 (2008); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2008); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2008).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

VA treatment records dated in November 1980 show the veteran 
was diagnosed with new onset diabetes mellitus.  

In the veteran's April 2001 notice of disagreement, he 
maintained that in addition to the vascular damage to his 
extremities, he also experienced problems with his mental 
alertness and memory, which were absolutely essential in his 
profession.  He complained of a decrease in his visual 
acuity; sometimes he did not know if he would be able to 
perform his job.  He found that staying awake was almost 
impossible and since he worked in a prison, his job was in 
constant jeopardy.  He reported a history of one serious 
accident from passing out.  He did not know how long he could 
maintain driving 70 miles a day to and from work.  

The February 2002 VA joints examination report shows that a 
physical examination revealed slight effusion of the 
"knee."  There were no focal, motor, or sensory deficits in 
the left lower extremity, and the dorsalis pedis pulse 
measured 2+.  Motor group testing measured 5/5.

The March 2002 VA diabetes examination report shows the 
veteran reported that he took 60 units of Novolin 70/30 
subcutaneously every morning and that he was on a sliding 
scale of insulin in the evening, taking between 0 and 10 
units subcutaneously every evening.  He complained that he 
suffered with lower extremity cramping, pain, and numbness on 
a daily basis, which made walking difficult.  He also 
suffered from difficulty seeing, and he experienced 
occasional "blackouts."  During at least one blackout, his 
fasting blood sugar was low; therefore, he and his treating 
physician believed that when these occurred, it was because 
he was hypoglycemic.  He usually treated these episodes by 
taking oral glucose.  He was advised by his ophthalmologist 
that he does have some background retinal damage related to 
his diabetes.  He further reported that he was hospitalized 
in December 2001 with chest pain, but at that time he had an 
exercise stress test that was normal.  He maintained that his 
feet were always numb and that he had very slow healing cuts 
and abrasions distally on his lower extremities.  In order to 
avoid diabetic ulcers, he kept his feet very clean and dry 
and inspected them twice daily.  

The funduscopic exam revealed mild diabetic retinopathy and 
possible early cataracts, but no gross abnormalities were 
noted.  The examiner observed that the veteran did not have 
any trouble seeing walking down the halls, conversing with 
the examiner, and keeping eye contact with the examiner.  His 
heart had a regular rhythm without murmur, rub, or gallop, 
and his lungs were clear to auscultation.  His peripheral 
pulses were present, but slightly difficult to palpate in the 
lower extremities.  There was some slight decreased 
proprioception distally in the lower extremities.  The 
examiner provided diagnoses of insulin-requiring diabetes 
mellitus with complications of mild visual impairment, 
hypoglycemic episodes, impotency, mild distal neuropathy, and 
mild peripheral vascular disease.  

VA treatment records dated from February 2002 to December 
2007 show the veteran was followed for his diabetes and 
associated complications.  In particular, 
an August 2002 record showed the veteran reported that he 
experienced approximately three hypoglycemic attacks per 
month, which was normal for him.  
An examination revealed no focal motor deficits but there was 
decreased sensation to light tough of the feet.  In September 
2002, he indicated that he experienced hypoglycemic episodes 
approximately four times per month.  The examiner recommended 
a new insulin regimen.  He also recommended that the veteran 
start exercising.  A June 2003 examination revealed that the 
veteran's peripheral pulses were palpable, and he had full 
range of motion.  There was no clubbing, cyanosis, and edema, 
and his muscle strength was symmetric.  Records dated in June 
2003 noted the veteran was diagnosed with peripheral vascular 
disease and that an examination revealed decreased pedal 
pulses.  The veteran complained of decreased vision and that 
he tired easily when he walked.  He was referred for arterial 
studies.  A November 2003 record indicated the veteran was 
counseled on the benefits of regular exercise.  An 
examination revealed he was unable to sense the monofilament 
on at least one part of the foot in both feet.  

A February 2004 VA treatment record noted the veteran had 
corrected visual acuity of 20/30 in the right eye and 20/40-1 
in the left eye.  A March 2004 record noted arterial studies 
revealed an ABI [ankle brachial index] of 1.0 on the right 
and an ABI of 0.95 on the left.  The examiner concluded that 
this was essentially a normal study with no evidence of focal 
axial stenosis.  On May 10, 2004, the veteran was 
hospitalized due to diabetic ketoacidosis.  An examiner noted 
that the veteran was absolutely an insulin-requiring diabetic 
and that he should be on twice daily injections of insulin.  
He was noted to weigh 245 pounds in October 2004.  

A February 2005 VA treatment record noted the veteran had 
corrected visual acuity of 20/30 in both eyes.  An April 2005 
record noted he had corrected visual acuity of 20/40-1 in the 
right eye and 20/30-1 in the left eye.  The examiner provided 
diagnoses of mild/moderate nonproliferative diabetic 
retinopathy and hypertensive retinopathy.  A July 2005 record 
showed he complained that his toenails were turning black.  
An examination revealed no edema or focal, motor, or sensory 
deficits.  An August 2005 examination revealed onychomycosis 
of all 10 toenails as well as diminished pedal pulses and 
abnormal sensory responses.  The examiner provided an 
assessment of medium risk diabetic with mycotic nails and 
peripheral vascular disease.  Also in August 2005, the 
veteran was seen in Urgent Care for complaints of abdominal 
swelling for the past 10 days and a 17 pound weight gain in a 
month.  The examiner noted an assessment of hyperglycemia.  
No hospitalization was required.  It was noted that the 
veteran weighed 266 pounds.  The examination revealed no 
focal, motor, or sensory deficits.  There was edema in the 
ankles, but no break in the skin integrity in the lower 
extremities.  The veteran was noted to weigh 258.1 pounds in 
October 2005.  The examiner recommended that the veteran 
exercise.  The veteran reported a history of only one episode 
of hypoglycemia in which he had to be hospitalized.  A 
November 2005 record noted that the veteran weighed 249 
pounds and that he was starting to go to the gym.  A December 
2005 record indicated that it was recommended that the 
veteran exercise at least 15 minutes 3 times a week.  Also in 
December 2005, the veteran was seen for a complaint of 
hyperglycemia.  He did not require hospitalization.  Records 
dated in March 2006 noted that the veteran was not regularly 
going to the gym. 

The April 2006 VA arteries, veins, and miscellaneous 
examination report shows the examiner observed that VA 
treatment records showed an admission beginning November 3, 
1980 for mild diabetic ketoacidosis, which was the veteran's 
initial diagnosis of his diabetes mellitus.  The examiner 
related that the veteran reported that he was hospitalized 
for his diabetes on two subsequent occasions.  One he thought 
was in the late 1980s and the other was in May 2004.  The 
main symptoms the veteran attributed to his diabetes included 
numbness in his feet, and pain in his legs when he walked.  
He would like to exercise more, but he could not because of 
lower extremity pain with physical activity.  He reported 
that he experienced a significant hypoglycemic episode 10 to 
12 years ago; he was semi-conscious and treated in the 
emergency room and then released.  Subsequent episodes of low 
blood sugar did not require him to go to the emergency room.  
He reported that he weighed 268 pounds, up from 244 pounds in 
the past year, which he attributed to fluid retention that 
largely resolved with diuretics.  He took 60 units of insulin 
every morning and 8 units of insulin every evening.  He 
remained employed with the Department of Corrections as a 
dentist.  He claimed that vision and memory problems, which 
he attributed to his diabetes, interfered with his 
employment.  As far as the activities of daily living outside 
of work, he maintained that he did not feel like doing 
anything.  

The examiner noted that the veteran had diabetes from an 
endocrine standpoint with neuropathy neurologically, but 
there was a question as to the presence of peripheral 
vascular disease of the lower extremities as this diagnosis 
had not been established.  The veteran reported that he 
experienced pain in both buttocks and sometimes in his calves 
after about 50 yards of walking; he had to stop walking after 
about 100 yards.  He had not had any ulcerations other than 
"tinea pedis."  He did not experience rest pain.  The 
examiner noted that the veteran's possible peripheral 
arterial vascular disease of the lower extremities did not 
affect his work as he did not stand while doing his dentistry 
but his symptoms did curtail his exercise program in terms of 
the activities of daily living outside of work.  

The veteran currently weighed 251 pounds by his report.  The 
funduscopic examination showed some scattered exudates in 
both eyes.  The physical examination revealed 1+ ankle edema 
bilaterally.  Both femoral pulses were palpable.  The right 
popliteal pulse was palpable and the left was questionable.  
Both dorsalis pedis pulses were easily palpable.  The right 
posterior tibial pulse was questionable and the left 
posterior tibial pulse was palpable.  Other than the tinea 
pedis with onychomycosis affecting the skin of his feet, he 
had no skin lesions or problems.  Neurologically, he had a 
decrease in the ability to wiggle the toes of both feet, and 
he did not have much in the way of any extensor digitorum 
brevis muscle bulk on either side.  The deep tendon reflexes 
were trace throughout except for absent ankle jerks 
bilaterally.  His vibratory sensation was absent at the toes 
and present at the ankles.  Pin prick was diminished from the 
knees distally.  Non-invasive arterial studies of both lower 
extremities performed in March 2004 were normal, with a right 
ABI of 1.0 and a left ABI of 0.95. 
 
The examiner provided diagnoses of diabetes mellitus, 
peripheral arterial vascular disease of the lower extremities 
(based on the veteran's symptoms, his absence of some pulses, 
and the vascular calcification seen incidentally on 
lumbosacral spine x-rays), and sensory polyneuropathy with 
some motor involvement distally.  

The April 2006 VA eye examination report shows the veteran 
reported that he had had poor vision for several years.  The 
physical examination revealed an uncorrected visual acuity of 
20/80 (distance) and 20/100 (near) and a corrected visual 
acuity of 20/25 (distance) and "20/2" (near) in the right 
eye.  Uncorrected visual acuity in the left eye was 20/100 
(distance) and 20/200 (near) and corrected visual acuity was 
20/25 (distance) and 20/20 (near).  Confrontation visual 
fields, extraocular motility, and external pupils were 
normal.  There was an anterior segment corneal scar in the 
nasal limbus of the right eye, but not in the visual axis.  
There was a trace nuclear sclerotic cataract in both eyes.  
The examiner provided diagnoses of mild diabetic macular 
edema of both eyes consistent with 20/25 visual acuity, early 
nuclear sclerotic cataract consistent with 20/25 visual 
acuity in both eyes, and corneal scar of the right eye.  

The April 2006 VA eating disorders examination report shows 
the veteran reported that he was retiring form the Department 
of Corrections because he was having problems focusing and 
carrying out his duties.  On mental status examination, his 
memory was intact for immediate, recent and remote events.  
The examiner provided a diagnosis of anxiety disorder not 
otherwise specified on Axis I.  

The April 2006 VA foot examination report shows the veteran 
denied constant pain, weakness, fatigability, or "effect" 
on standing, but if he walked more than 200 yards, he would 
have an onset of moderate (6/10) pain.  This occurred about 
four times a week on average.  He denied any effects on his 
occupation; however, he noted he was planning to retire this 
week.  The examiner observed that the veteran was diagnosed 
with peripheral neuropathy in November 2003, but no nerve 
conduction studies in the electronic record were found.  The 
examination of the feet revealed skin without corns, calluses 
or edema.  The first great toenails were discolored and 
thickened.  His pulses were 2+ and symmetrical.  On palpation 
and movement of the foot, there was no restricted motion with 
dorsiflexion bilaterally from 0 to 20 degrees, pain free; 
plantar flexion was pain free from 0 to 40 degrees 
bilaterally.  There was no tenderness, painful motion, 
abnormal weightbearing, weakness, or instability, and his 
gait was normal.  On neurological exam, deep tendon reflexes 
were 2+ and symmetrical.  There was a decrease in sharp and 
dull sensation.  The examiner provided diagnoses of diabetic 
neuropathy of the lower extremities and onychomycosis of the 
great toenails.  

	1.	Diabetes Mellitus with Diabetic Retinopathy

The veteran's diabetes mellitus with diabetic retinopathy is 
assigned a 20 percent rating prior to May 10, 2004 and a 60 
percent rating beginning May 10, 2004 under Diagnostic Code 
7913.

Diabetes mellitus requiring insulin and restricted diet, or 
oral hypoglycemic agent and restricted diet warrants a 20 
percent rating.  A 40 percent rating is warranted for 
diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities. Diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated warrants a 60 
percent rating.  A total evaluation of 100 percent is 
assigned for diabetes mellitus requiring more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2008).

Compensable complications of diabetes are to be evaluated 
separately unless they are part of the criteria used to 
support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under Diagnostic Code 7913.  38 C.F.R. § 4.119, Note (1) 
(2008).

Separate compensable ratings for complications of diabetes 
have been established for peripheral vascular disease, 
peripheral neuropathy, hypertension, and erectile 
dysfunction.  

As for the period prior to May 10, 2004, the Board observes 
that no treating physician or VA examiner indicated that the 
veteran's diabetes, in and of itself, precluded him from 
engaging in strenuous occupational and recreational 
activities. 
To the contrary, VA treatment records show that regular 
exercise was recommended.  The veteran has reported that 
lower extremity pain has prevented him from exercising more.  
As noted above, service connection has been established for 
peripheral vascular disease and peripheral neuropathy, and 
consideration of the same symptoms under different diagnoses 
for evaluation purposes is prohibited.  See 38 C.F.R. § 4.14 
(2008).  The evidence fails to show that the veteran's 
diabetes was such that a restriction of his activities was 
required as any strenuous activity would cause his blood 
sugars to go out of the range of normal.  Also, while the 
veteran reported that he regularly experienced episodes of 
hypoglycemic reactions, treatment records show that no 
episodes required hospitalization.  VA treatment records 
further show that his diabetes did not require twice a month 
visits to his diabetic care provider.  Thus, the veteran is 
not entitled to a rating in excess of 20 percent under 
Diagnostic Code 7913 for his diabetes prior to May 10, 2004.

As for the period beginning May 10, 2004, the veteran's 
diabetes does require more than one daily injection of 
insulin, but there continues to be no mandated regulation of 
his activities, and any hypoglycemic reactions he has 
experienced have not required hospitalization.  The veteran 
has also not experienced any additional episodes of 
ketoacidosis.  VA treatment records further show that the 
veteran has been seen for maintenance of his diabetes on 
average of one to two times per month so his diabetes does 
not require weekly visits to a diabetic care provider.  
Lastly, any weight loss the veteran has experienced has been 
intentional pursuant to the recommendations of his treating 
physicians.  Thus, the veteran is not entitled to a rating in 
excess of 60 percent under Diagnostic Code 7913 for his 
diabetes beginning May 10, 2004.  

The Board also considered whether any impairment associated 
with the veteran's diabetic retinopathy is compensable.  To 
the extent his diabetic retinopathy causes a decrease in his 
visual acuity (as opposed to his nonservice connected 
cataracts), the Board notes that impairment of central visual 
acuity is evaluated from noncompensable to 100 percent based 
on the degree of the resulting impairment of visual acuity.  
38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079 (2008).  
Where vision in one eye is 20/40 (6/12) or better and 20/40 
in the other eye (6/12), or better, a noncompensable 
evaluation is warranted.  38 C.F.R. § 4.84a, Diagnostic Code 
6079 (2008).  For a rating for visual impairment, the best 
distant vision obtainable after the best correction by 
glasses will be the basis of the rating.  38 C.F.R. § 4.75 
(2008).  

VA treatment records and examination reports show the 
veteran's corrected visual acuity has measured no worse than 
20/40 in each eye.  As such, a noncompensable evaluation is 
warranted.  In addition, the veteran has no impairment of 
field vision so Diagnostic Code 6080 is not for 
consideration.  The Board is cognizant that noncompensable 
complications of diabetes may support a 60 percent evaluation 
under Diagnostic Code 7913, but based on the above 
discussion, the veteran clearly does not meet the majority of 
the criteria associated with such rating prior to May 10, 
2004.

	2.	Peripheral Vascular Disease

The veteran's peripheral vascular disease of the lower 
extremities is currently assigned a 20 percent rating for 
each lower extremity under Diagnostic Code 7114.

Under Diagnostic Code 7114, claudication on walking more than 
100 yards, and; diminished peripheral pulses or 
ankle/brachial index of 0.9 or less warrant a 20 percent 
rating.  Claudication on walking between 25 and 100 yards on 
a level grade at 2 miles per hour, and; trophic changes (thin 
skin, absence of hair, dystrophic nails) or ankle/brachial 
index of 0.7 or less warrant a 40 percent rating.  A 60 
percent rating requires claudication on walking less than 25 
yards on a level grade at 2 miles per hour, and; either 
persistent coldness of the extremity or ankle/brachial index 
of 0.5 or less.  A 100 percent rating is warranted for 
ischemic limb pain at rest, and; either deep ischemic ulcers 
or ankle/brachial index of 0.4 or less.  38 C.F.R. § 4.104, 
Diagnostic Code 7114 (2008).

The notes associated with this diagnostic code are set out as 
follows:  Note (1): The ankle/brachial index is the ratio of 
the systolic blood pressure at the ankle (determined by 
Doppler study) divided by the simultaneous brachial artery 
systolic blood pressure.  The normal index is 1.0 or greater.  
Note (2):  Evaluate residuals of aortic and large arterial 
bypass surgery or arterial graft as arteriosclerosis 
obliterans.  Note (3):  These evaluations are for involvement 
of a single extremity. If more than one extremity is 
affected, evaluate each extremity separately and combine 
(under § 4.25) using the bilateral factor (§ 4.26), if 
applicable.  Id.

The veteran primarily complains of lower extremity cramping 
pain and numb feet which makes walking difficult, and he also 
experiences weakness and fatigability.  The objective medical 
evidence of record shows his lower extremities manifest the 
following:  various pulses that are present, decreased, or 
questionable; a slight decrease in proprioception; various 
areas of abnormal sensory responses (decreased/diminished or 
absent); normal, trace, or absent deep tendon reflexes; some 
decrease in muscle bulk in the extensor digitorum brevis; a 
right ABI of 1.0; and a left ABI of 0.95.

Evaluations under Diagnostic Code 7114 are based on the 
severity of claudication on walking, any impairment 
associated with the peripheral pulses, the ABI index, skin 
changes, and limb pain at rest.  The veteran does have 
trophic changes associated with his toenails, but there is no 
medical evidence that shows the veteran has actual 
claudication on walking.  Rather, the veteran contends that 
he experiences cramping pain, weakness, and fatigability, 
which causes him to stop walking after 100 yards (according 
to the April 2006 VA arteries examination report) or causes 
him moderate pain after 200 yards (according to the April 
2006 VA foot examination report).  At the 2006 VA foot 
examination, the veteran's gait was described as normal.  The 
veteran's ABI is also normal, measuring above 0.90.  Thus, 
the Board finds that the symptomatology associated with the 
veteran's peripheral vascular disease does not meet or more 
nearly approximate the criteria for a 40 percent evaluation 
under Diagnostic Code 7114, and the currently assigned 20 
percent evaluation based on evidence of abnormal pulses and 
pain on walking with weakness and fatigability is 
appropriate. 

	3.	Peripheral Neuropathy

The veteran's peripheral neuropathy of the lower extremities 
is currently assigned a 10 percent rating for each lower 
extremity under Diagnostic Code 8520.

Peripheral neuropathy is not specifically listed in the 
rating schedule; therefore, it is rated analogous to a 
disability in which not only the functions affected, but 
anatomical localization and symptoms, are closely related.  
38 C.F.R. § 4.20 (2008). The veteran's peripheral neuropathy 
of the lower extremities is rated by analogy to incomplete 
paralysis of the sciatic nerve under Diagnostic Code 8520.  
Under Diagnostic Code 8520, a 10 percent evaluation is 
prescribed for mild incomplete paralysis of the sciatic 
nerve.  Moderate incomplete paralysis of the sciatic nerve 
warrants a 20 percent evaluation, moderately severe 
incomplete paralysis of the sciatic nerve warrants a 40 
percent evaluation, and severe (with marked muscular atrophy) 
incomplete paralysis of the sciatic nerve warrants a 60 
percent evaluation. 38 C.F.R. § 4.124a, Diagnostic Code 8520 
(2008).  The term "incomplete paralysis," with this and 
other peripheral nerve injuries, indicates a degree of lost 
or impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when bilateral, the ratings are combined with application of 
the bilateral factor.  Id.

Furthermore, neuritis, cranial or peripheral, characterized 
by loss of reflexes, muscle atrophy, sensory disturbances, 
and constant pain, at times excruciating, is to be rated at a 
maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 
4.123 (2008).  The maximum rating which may be assigned for 
neuritis not characterized by organic changes referred to in 
this section will be that for moderate, or with sciatic nerve 
involvement, for moderately severe, incomplete paralysis.  
Id. Neuralgia, cranial or peripheral, characterized usually 
by a dull and intermittent pain, is to be rated with a 
maximum equal to moderate incomplete paralysis. 38 C.F.R. § 
4.124 (2008).

As discussed above, in addition to abnormal pulses and pain 
on walking with weakness and fatigability, the veteran also 
has various areas of abnormal sensory responses, and has 
demonstrated normal to absent deep tendon reflexes, and some 
muscle atrophy in the extensor digitorum brevis [muscle in 
the foot, see 38 C.F.R. § 4.73, Diagnostic Code 5310, Muscle 
Group X (2008)] is present.  The veteran's abnormal pulses 
and pain on walking, weakness, and fatigability have been 
compensated under Diagnostic Code 7114, and so these same 
symptoms may not be used to support the basis for an 
evaluation under Diagnostic Code 8520 as to do so would 
constitute an impermissible "pyramiding" of benefits.  See 
38 C.F.R. § 4.14 (2008); Esteban v. Brown, 6 Vet. App. 259, 
261-62 (1994); Brady v. Brown, 4 Vet. App. 203, 206-7 (1993).  
Notwithstanding any muscle atrophy, the veteran has no 
restricted motion in his feet, and no abnormal weightbearing 
or weakness or instability of the feet was demonstrated 
according to the April 2006 VA foot examination.  Thus, the 
primary symptoms for consideration in determining the 
appropriate disability rating for the veteran's peripheral 
neuropathy are the objectively demonstrated sensory and motor 
deficits.  The March 2002 VA examiner described the veteran's 
neuropathy as mild.  There are no subsequent clinical 
findings in the treatment records or VA examination reports 
that indicate or suggest any change in this assessment.  
Thus, the Board finds that the veteran's peripheral 
neuropathy of the lower extremities is manifested by sensory 
and motor deficits that more nearly approximate mild 
incomplete paralysis of the sciatic nerve.  Accordingly, he 
is not entitled to a rating in excess of 10 percent under 
Diagnostic Code 8520.

        4.	Other Considerations

With regard to the veteran's diabetes mellitus with diabetic 
retinopathy, he is assigned staged ratings for separate 
periods of time based on the facts found.  Fenderson, 12 Vet. 
App. at 126.  The veteran's other disabilities, peripheral 
vascular disease and peripheral neuropathy, have not been 
shown to be manifested by greater than the criteria 
associated with the ratings assigned under the designated 
diagnostic codes during any portion of the appeal period.  
Accordingly, staged ratings are not in order and the assigned 
ratings are appropriate for the entire period of the 
veteran's appeal.  Id.

The Board has also considered whether the veteran's 
disabilities present an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the veteran's disability level and 
symptomatology, and provided for a greater evaluation for 
additional or more severe symptoms; thus, his disability 
picture is contemplated by the rating schedule, and the 
assigned schedular evaluations are, therefore, adequate.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, 
referral for extraschedular consideration is not warranted.

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).

II.	Earlier Effective Date

The veteran contends that the effective date for his grant of 
service connection of diabetes mellitus and compensable 
complications should be in 1980 when he was first diagnosed 
with diabetes.  

The veteran's original application for compensation benefits 
for diabetes was received by the RO on January 9, 2002.  In a 
March 2002 rating decision, the RO granted service connection 
for Type II diabetes mellitus, effective July 9, 2001, the 
date of liberalizing legislation adding Type II diabetes 
mellitus to the list of disabilities for which service 
connection could be presumptively granted based on exposure 
to herbicides in the Republic of Vietnam.  In a subsequent 
rating decision of January 2008, the AMC assigned an 
effective date of May 8, 2001 for the award of service 
connection for diabetes mellitus, based on the decision of 
the United States Court of Appeals for the Federal Circuit in 
Liesegang v. Sec'y of Veterans Affairs, 312 F.3d 1368 (Fed. 
Cir. 2002).

By way of history, the Board notes that in a May 1989 
decision, the United States District Court for the Northern 
District of California (District Court) invalidated the 
regulation then in effect for adjudicating claims based on 
Agent Orange exposure, 38 C.F.R. § 3.311a(d) (1989).  The 
District Court also voided all benefit denials that had been 
made under that section of the regulation.  See Nehmer v. 
United States Veterans' Administration, 712 F. Supp. 1404 
(N.D. Cal. 1989) (Nehmer I).  The Nehmer cases do not apply 
in the instant case to provide an effective date prior to May 
8, 2001, as the veteran did not have a previously denied 
claim for service connection for diabetes.  Rather, his 
original application for the benefit was filed in January 
2002, and his award was effective from the date of the law 
adding diabetes as a presumptive condition.  The effective 
date rules for awards under the Nehmer Court Orders have been 
promulgated at 38 C.F.R. § 3.816 (2008).  As the veteran does 
not meet the requirements of paragraphs (c)(1) or (c)(2), the 
effective date of the award is determined in accordance with 
§§ 3.114 and 3.400.  38 C.F.R. § 3.816(c)(4) (2008).  

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later. 38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2008).  
The effective date of an award of disability compensation 
shall be the day following separation from service or the 
date entitlement arose if the claim is received within one 
year of separation, otherwise the date of claim or the date 
entitlement arose, whichever is later. 38 U.S.C.A. § 5110(b) 
(West 2002); 38 C.F.R. § 3.400(b)(2) (2008).

However, 38 U.S.C.A. § 5110(g) provides an exception to § 
5110(a) in cases where service connection has been granted 
pursuant to a liberalizing law.

Subject to the provisions of § 5100 of this title, where 
compensation, dependency and indemnity compensation, or 
pension is awarded or increased pursuant to any act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the act 
or administrative issue.  In no event shall such award or 
increase be retroactive for more than one year from the date 
of application therefor, or the date of administrative 
determination of entitlement, whichever is earlier.  38 
U.S.C.A. § 5110(g) (West 2002).

The implementing regulation provides:

Where pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of such award or increase shall be fixed in accordance with 
the facts found, but shall not be earlier than the effective 
date of the act or administrative issue.  In order to be 
eligible for a retroactive payment under the provisions of 
this paragraph, the evidence must show that the claimant met 
all eligibility criteria for the liberalized benefit on the 
effective date of the liberalizing law or VA issue, and that 
such eligibility existed continuously from that date to the 
date of claim or administrative determination of entitlement.  
The provisions of this paragraph are applicable to original 
and reopened claims, as well as claims for increase.

(1)  If a claim is reviewed on the initiative of VA within 
one year from the effective date of the law or VA issue, or 
at the request of a claimant received within one year from 
that date, benefits may be authorized from the effective date 
of the law or VA issue.

(2)  If a claim is reviewed on the initiative of VA more than 
one year after the effective date of the law or VA issue, 
benefits may be authorized for a period of one year prior to 
the date of administrative determination of entitlement.

(3)  If a claim is reviewed at the request of the claimant 
more than one year after the effective date of the law or VA 
issue, benefits may be authorized for a period of one year 
prior to the date of receipt of such request.  38 C.F.R. § 
3.114(a) (2008).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2008).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2008).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (2008).

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits if the report relates to a disability 
which may establish entitlement.  Once a formal claim for 
compensation or pension has been allowed or a formal claim 
for compensation disallowed for the reason that the service-
connected disability is not compensable in degree, the date 
of VA outpatient or hospital examination or date of admission 
will be accepted as the date of receipt of a claim for 
increase or to reopen.  The provisions of the preceding 
sentence apply only when such reports relate to examination 
or treatment of a disability for which service-connection has 
previously been established.  38 C.F.R. § 3.157 (2008).

To the extent that the veteran contends that the 1980 VA 
treatment records showing a diagnosis of diabetes constitute 
an informal claim for service connection pursuant to 38 
C.F.R. § 3.157, that regulation is only applicable where the 
disability at issue has already been service connected.  As 
service connection for diabetes was not established in 1980, 
that regulation cannot serve to render VA treatment records 
an informal claim for service connection.  The mere presence 
of the medical evidence does not establish an intent on the 
part of the veteran to seek service connection for a 
particular condition.  Brannon v. West, 12 Vet. App. 32, 35 
(1998); see also Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992) (noting that VA regulation "§ 3.157(b) . . . provides 
that the date of an outpatient or hospital examination or 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of an informal claim for 
increased benefits, or an informal claim to reopen, with 
respect to disabilities for which service connection has been 
granted.").  As there is no written communication from the 
veteran in 1980 indicating an intent to apply for 
compensation benefits for diabetes, the effective date for 
the award of service connection for this disability cannot 
date back to that time.

The effective date for the grant of service connection for 
diabetes mellitus is dependent on the receipt of a claim for 
compensation benefits for that disorder.  The veteran did not 
file a claim for compensation benefits for diabetes mellitus, 
either formal or informal, prior to January 9, 2002.  
However, as his claim was filed within one year following a 
change in the presumptive provisions pertaining to herbicide 
exposure, the effective date of his award is the effective 
date of the change in the law-which in this case is May 8, 
2001.  Therefore, the Board finds that the criteria for the 
award of an effective date prior to May 8, 2001 are not met, 
and the claim must be denied as a matter of law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

A rating in excess of 20 percent for peripheral vascular 
disease of the left lower extremity is denied.

A rating in excess of 20 percent for peripheral vascular 
disease of the right lower extremity is denied.

A rating in excess of 10 percent for peripheral neuropathy of 
the left lower extremity is denied.

A rating in excess of 10 percent for peripheral neuropathy of 
the right lower extremity is denied.

A rating in excess of 20 percent prior to May 10, 2004 and 60 
percent beginning May 10, 2004 for diabetes mellitus with 
diabetic retinopathy is denied.

An effective date earlier than May 8, 2001 for the award of 
service connection for peripheral vascular disease of the 
left lower extremity is denied.

An effective date earlier than May 8, 2001 for the award of 
service connection for peripheral vascular disease of the 
right lower extremity is denied.

An effective date earlier than May 8, 2001 for the award of 
service connection for peripheral neuropathy of the left 
lower extremity is denied.

An effective date earlier than May 8, 2001 for the award of 
service connection for peripheral neuropathy of the right 
lower extremity is denied.

An effective date earlier than May 8, 2001 for the award of 
service connection for diabetes mellitus with diabetic 
retinopathy is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


